

Exhibit 10.1
           
August 19, 2008
Mr. Michael Henighan


Re:           Amended Offer of Employment


Dear Michael,


On behalf of Alpha Innotech Corp (“the Company”) I am pleased to offer you a
promotion to the exempt position of Chief Financial Officer and Principal
Accounting Officer, reporting directly to the Chief Executive Officer, effective
August 21, 2008.


Your compensation package will consist of the following salary, commission,
equity, and other components:


1.           Your base salary will be $160,000.00 per year, payable according to
our standard payroll schedule.


2.           You will be eligible to receive a $40,000.00 annual bonus that will
be determined based upon: a) the attainment of certain financial measures
including revenue and gross margin, and b) achievement of other milestones.


3.           As approved by our Board, you will also receive an additional
incentive stock option to purchase 30,000 shares of the Company’s common stock.


4.           You will accrue vacation at the rate of 1.667 days per month
(equivalent to 20 days of vacation annually).


5.           You will receive the Company’s standard offering of employee
benefits, including health, life insurance, and 401(k) participation.


If you accept this offer, your employment with the Company will be
“at-will.”  This means that your employment with the Company will not last for
any specific period of time and either you or the Company can terminate your
employment without notice and for any reason (good or bad) or for no reason at
all.  Neither you nor the Company can change the “at-will” nature of your
employment, unless the Chief Executive Officer of the Company signs a written
contract which explicitly changes your status as an “at-will” employee.  This
letter cancels, supersedes, and takes precedence over all other statements and
representations regarding the terms of your employment with the Company.  This
letter reflects the final, total and complete agreement between you and the
Company regarding terms of your employment.


Congratulations, Michael, on your promotion!




Sincerely,


/s/ Ron Bissinger


Ron Bissinger
Chief Executive Officer
Alpha Innotech Corp




I,  Michael Henighan, have read this letter and understand its terms.  By
signing below, I accept the terms of this letter.




Date:  __________                                           Signature:  ____________________________________

 
 

--------------------------------------------------------------------------------

 
